Case 18-30089       Doc 10       Filed 11/08/18 Entered 11/08/18 17:44:38         Desc Main
                                   Document     Page 1 of 9


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                       )
                                              )
 Chicago Surgical Clinic Ltd.,                )      Chapter 11
                                              )
                         Debtor .             )      18-30089
                                              )
                                              )      Hon. LaShonda A. Hunt

                  NOTICE OF FILING AND CERTIFICATE OF SERVICE

 Via CM/ECF:

 First Bank and Trust/ Byline                     Ailco Equipment Finance Group Inc.
 c/o Tejal S. Desai Latimer                       W222N833 Cheaney Dr
 LeVay Fyock LLC                                  Waukesha, WI 53186-1688
 55 West Monroe Street Suite 1100
 Chicago, IL 60603-5128                           American Express
 tdesai@llflegal.com                              PO Box 0001
                                                  Los Angeles, CA 90096-0001
 Patrick S. Layng
 Office of the U.S. Trustee, Region 11            Chase Bank
 219 S Dearborn St                                PO Box 15298
 Room 873                                         Wilmington, DE 19850-5298
 Chicago, IL 60604
 312-886-5785                                     First Bank & Trust
 USTPRegion11.ES.ECF@usdoj.gov                    820 Church Street
                                                  Evanston, IL 60201-3764
 Denise.DeLaurent@usdoj.gov
                                                  Firstlease
 Via US Mail:                                     1 Walnut Grove Suite 300
                                                  Horsham, PA 19044-2201
 Department of the Treasury
 Internal Revenue Service                         GE Çapital
 P.O. Box 7346                                    PO Box 4586
 Philadelphia, PA 19101-7346                      New York NY 10163

 Internal Revenue Service                         GE Medical Equipment
 Mail Stop 5014 CHI                               GE HFS LLC
 230 S. Dearborn Street, Room 2600                PO Box 414, W-490
 Chicago, IL 60604-1705                           Milwaukee, WI 53201-0414

 IRS                                              James Sulzer Sulzer & Shopiro
 PO BOX 7346                                      20 N Wacker Dr. Suite 2250
 PHILADELPHIA, PA 19101-7346                      Chicago, IL 60606-3095
Case 18-30089       Doc 10      Filed 11/08/18 Entered 11/08/18 17:44:38               Desc Main
                                  Document     Page 2 of 9



 Law Office of Christopher Kendall                   Schindler Elevators
 190 S LaSalle, Suite 3850                           200 E Randolph St Suite 5400
 Chicago, IL 60603-3431                              Chicago, IL 60601-6610

 Stoyan Kokochorov                                   Steris Medical Equipment
 c/o Christopher Kendall                             5960 Heisley Road
 190 S LaSalle Suite 3850                            Mentor, OH 44060-1834
 Chicago IL 60603-3431
                                                     United Healthcare Insurance Company
 Marlin Equipment Finance                            ATTN: CDM/Bankruptcy
 300 Fellowship Road                                 185 Asylum Street - 03B
 Mount Laurel, NJ 08054-1201                         Hartford, CT 06103-3408

 Olympus America Inc.                                Wells Fargo Bank N.A.
 3500 Corporate Parkway                              300 Tri-State International Suite 4
 Center Valley, PA 18034-8229                        Lincolnshire, IL 60069-4413

 PNC Bank National Assn.                             Wells Fargo Practice Finance
 249 Fifth Ave Mailstop P1-POPP-L                    2000 Powell Street 4th Floor
 Pittsburgh, PA 15222-2707                           Emeryville, CA 94608-1850

 Pravati SPV II LLC                                  Westside Mechanical - HVAC
 4600 N Scottsdale Road                              2007 Corporate Lane
 Scottsdale, AZ 85251                                Naperville, IL 60563-9647


                                 CERTIFICATE OF SERVICE

          The undersigned, an attorney of record in this cause, deposes and states on oath that he
 served Chicago Surgical Clinic LTD's Motion for Entry of Interim and Final Orders
 Authorizing Debtor to Use Cash Collateral, a copy of which is attached hereto, upon the
 foregoing parties, via the court's CM/ECF filing system, by email, or by U.S. Mail from Wilmette,
 Illinois with proper postage prepaid on November 9, 2018.

                                                         /s/ Jeffrey Strange



 Jeffrey Strange & Associates
 Attorney for debtor
 717 Ridge Road
 Wilmette, Illinois 60091
 ARDC # 3122923
 (847) 256-7377;
 (847) 256-1681 fax
 jstrangelaw@aol.com




                                                2
Case 18-30089       Doc 10     Filed 11/08/18 Entered 11/08/18 17:44:38             Desc Main
                                 Document     Page 3 of 9


                     UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 In re:                                        )
                                               )
 Chicago Surgical Clinic Ltd .,                )      Chapter 11
                                               )
                        Debtor.                )      18-30089
                                               )
                                               )      Hon. LaShonda A. Hunt

   DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
   UNDER 11 U.S.C. §§ 105, 361, 362, 363, 507 AND 552 AND BANKRUPTCY
 RULES 2002, 4001, 6004 AND 9014 (I) AUTHORIZING DEBTOR TO USE CASH
      COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
  PREPETITION SECURED PARTY BYLINE BANK, (III) MODIFYING THE
      AUTOMATIC STAY, (IV) SCHEDULING A FINAL HEARING;
                  AND (V) GRANTING RELATED RELIEF

          Chicago Surgical Clinic Ltd., the above-captioned debtor and debtor in possession

 (the “Debtor”) submits this motion (the “Motion”) for entry of an interim order,

 substantially in the form attached hereto (the “Interim Order”), and a final order (“Final

 Order”) (i) authorizing the Debtor to continue to use Cash Collateral of the Debtor,

 pursuant to section 363 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§

 101–1532 (as amended, the “Bankruptcy Code”), rules 2002, 4001, 6004 and 9014 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2002-1,

 4001-2 and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the

 United States Bankruptcy Court for the Northern District of Illinois (the “Local Rules”);

 (ii) granting adequate protection to the Prepetition Secured Parties (as defined below)

 pursuant to sections 105(a), 361, 363, 507 and 552 of the Bankruptcy Code; (iii)

 modifying the automatic stay imposed by section 362 of the Bankruptcy Code to the

 extent necessary to implement and effectuate the terms and provisions of the Interim




                                              2
Case 18-30089      Doc 10     Filed 11/08/18 Entered 11/08/18 17:44:38               Desc Main
                                Document     Page 4 of 9


 Order; (iv) scheduling a hearing to consider entry of the Final Order (the “Final

 Hearing”) pursuant to Bankruptcy Rule 4001(b); and (v) granting related relief. In

 support of this Motion, the Debtor submits the Declaration of Yelena Levitin M.D.

 president of Chicago Surgical Center Ltd., in Support of the Debtor’s Motions (the

 “Levitin Declaration”), filed contemporaneously herewith and incorporated herein by

 reference. In further support of this Motion, the Debtor respectfully states as follows:

        1. The last four digits of the Debtor’s federal tax identification number are 9531.

 The Debtor’s mailing address is 129 W. Rand Road, Arlington Heights, Illinois 60004.

        2. Unless otherwise stated, capitalized terms used but not otherwise defined

 herein shall have the meanings ascribed to such terms in the Interim Order.


                             PRELIMINARY STATEMENT

        1. Before the commencement of this Chapter 11 Case, the Debtor executed that

 certain Secured Line of Credit Note dated as of August 30, 2018 with First Bank and

 Trust now known as Byline Bank and other purchase money equipment loans outlined

 below, (the “Prepetition Secured Notes”), The Byline Bank loan is secured by all the

 assets of the Debtor including all assets, accounts receivables and bank accounts which

 constitutes “cash collateral” as defined in 11 U.S.C. 363. A copy of the loan agreements

 are attached hereto as Exhibit B and Equipment leases are attached as Exhibit C. The

 other creditors listed have purchase money security interests designated as leases or loans

 and Debtor seeks permission to continue making the monthly payments as adequate

 protection payments.

        2. The Debtor’s continued access to the proceeds of the secured line of credit and

 use of the equipment secured by the loans set forth below is necessary to effectuate its



                                              3
Case 18-30089       Doc 10     Filed 11/08/18 Entered 11/08/18 17:44:38             Desc Main
                                 Document     Page 5 of 9


 continued operation and restructuring through this Chapter 11 Case. The proceeds of the

 Loan and its collateral constitute Cash Collateral each lender of Absent the Debtor’s

 ability to use Cash Collateral and to implement the adequate protection arrangements

 proposed herein, the Debtor would lack sufficient available sources of capital and

 equipment to operate and would be unable to pay its restructuring expenses, to the severe

 detriment of the estate and creditors. The Debtor anticipates using Cash Collateral before

 entry of the Final Order to pay salaries and regularly reoccurring expenses incurred in the

 ordinary course of business. As adequate protection for any potential use of any Cash

 Collateral by the Debtor, requests that an Interim Order approving the Adequate

 Protection Claim, Adequate Protection Liens (each to the extent of any actual Diminution

 in Value of the First Bank and Trust now known as Byline Bank’s interests and all other

 secured creditors listed herein, in the Prepetition Collateral, including Cash Collateral)

 and the Adequate Protection Payments provided for therein on an interim basis.

 Accordingly, the Debtor requests authorization to use Cash Collateral, on a consensual

 basis, pursuant to the terms of the Interim Order and, after the Final Hearing, the Final

 Order.

                     STATUS OF THE CASE AND JURISDICTION

          3. On October 26, 2018(the “Petition Date”), the Debtor filed a voluntary petition

 for relief under chapter 11 of the Bankruptcy Code. The Debtor continues, to and manage

 its business as a debtor in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No party has requested the appointment of a trustee or examiner in this

 case, and no statutory committee has been appointed.

          4. The United States Bankruptcy Court for the Northern District of Illinois (the




                                               4
Case 18-30089       Doc 10     Filed 11/08/18 Entered 11/08/18 17:44:38            Desc Main
                                 Document     Page 6 of 9


 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Standing

 Order of Reference from the United States District Court for the Northern District of

 Illinois.

         5. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2),

         6. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         7. The statutory and other bases for the relief requested in this Motion are sections

 105(a), 361, 362, 363, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002,

 4001, 6004 and 9014 and Local Rules 2002-1, 4001-2 and 9013-1.

                          BACKGROUND OF THE COMPANY

         8. The Debtor has 13 employees of which four are physicians. The company was

 started in 2001 and has been steadily growing providing its surgical practice at its main

 facility on Rand Road in Arlington Heights and hospitals in the northwest suburbs of

 Chicago and Chicago itself. First Bank and Trust, which was recently acquired by Byline

 Bank has been a long term lender of the Debtor.


                              RESERVATION OF RIGHTS

         9. Except as otherwise set forth herein or in the Interim Order, nothing contained

 herein is intended or should be construed as any of the following: (a) an admission as to

 the validity or amount of any claim against the Debtor; (b) a waiver of the Debtor’s right

 to dispute any claim; (c) an approval or assumption of any agreement, contract, or lease

 under section 365 of the Bankruptcy Code; (d) a promise or requirement to pay any

 prepetition claim; (e) an implication or admission that any particular claim is of a type

 specified or defined in this Motion; (f) a request for authorization to assume any

 prepetition agreement, contract or lease under section 365 of the Bankruptcy Code; or (g)



                                               5
Case 18-30089      Doc 10     Filed 11/08/18 Entered 11/08/18 17:44:38             Desc Main
                                Document     Page 7 of 9


 a waiver of the Debtor’s rights under the Bankruptcy Code or any other applicable law.

                 THE COMPANY’S PREPETITION SECURED DEBT

       9. The Debtor has the following prepetition secured Debt which secures
 equipment and a line of credit which is necessary for an effective reorganization.


                                                          Monthly            Balance
                                                          Payment

 A. First Bank & Trust, now known as Byline Bank                               $600,000.00

 Equipment Purchase Money Loans and Leases
 with Option:

 B. Marlin #1                                                   $876.04         $42,179.83
 C. Marlin #2                                                   $985.78         $48,179.83
 D. Ailco Finance #1                                            $370.00          $9,176.02
 E. Ailco Finance #2                                            $314.00         $10,150.66
 F. Wells Fargo #1                                            $3,537.28        $159,177.66
 G. Wells Fargo #2                                              $515.51         $15,040.89
 H. Olympus                                                   $2,960.00        $129,284.82
 I. GE Medical #1                                             $1,483.42         $61,901.00
 J. GE Medical #2 (service contract to maintain                 $760.00
          GE Medical #1)
 K. First Lease                                               $1,408.06         $35,081.96


                                  RELIEF REQUESTED

        12. By this Motion, the Debtor requests entry of the Interim Order, substantially

 in the form attached hereto as Exhibit A, and, after the Final Hearing, the Final Order,

 granting the following relief:

                (a) authorizing the Debtor to use Prepetition Collateral, including Cash

        Collateral, of the Prepetition Secured Parties;

                (b) authorizing the Debtor to provide adequate protection to the

        Prepetition Secured Parties pursuant to sections 361 and 363(e) of the Bankruptcy

        Code;



                                              6
Case 18-30089       Doc 10     Filed 11/08/18 Entered 11/08/18 17:44:38             Desc Main
                                 Document     Page 8 of 9


                (c) authorizing the Debtor to grant Adequate Protection Liens to the

        Prepetition Secured Parties as security for the Adequate Protection

        Obligations;

                (d) modifying the automatic stay imposed by section 362 of the

        Bankruptcy Code to the extent necessary to implement and effectuate the terms

        and provisions of the Interim Order;

                (g) waiving any applicable stay with respect to the effectiveness and

        enforceability of the Interim Order (including a waiver pursuant to Bankruptcy

        Rule 6004(h));

                (h) scheduling the Final Hearing, pursuant to Bankruptcy Rule 4001 and

        Local Rule 4001-2, to be held no later than thirty (30) days after entry of

        the Interim Order, to consider entry of the Final Order; and

                (i) granting certain related relief.

        WHEREFORE, the Debtor respectfully requests that the Court (a) enter the

 Interim Order, substantially in the form attached hereto as Exhibit A, (b) following the

 Final Hearing, enter the Final Order, and (c) grant such other and further relief as is just

 and proper.

                                                        /s/ Jeffrey Strange
 Dated: November 8, 2018
 Chicago Illinois

 Jeffrey Strange & Associates
 Attorney for debtor
 717 Ridge Road
 Wilmette, Illinois 60091
 ARDC # 3122923
 T: (847) 256-7377;
 F: (847) 256-1681
 jstrangelaw@aol.com



                                                7
Case 18-30089   Doc 10   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Main
                           Document     Page 9 of 9




                                     8
